Citation Nr: 0801334	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 2000 and April 2002 rating decisions.

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a respiratory disorder due to 
asbestos exposure in service.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze a veteran's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

The veteran believes that he developed asbestosis as a result 
of exposure to asbestos during his time in the military.  As 
indicated above, he was in the military for a period of 
slightly less than two years, with a military occupational 
specialty as a welder.  The veteran sent a letter in October 
2002 indicating that while stationed in Aberdeen Maryland he 
was trained to do welding and had to use a blanket that was 
made out of asbestos.  The veteran also stated that while 
stationed in Manheim, Germany he was assigned to weld 
aluminum onto armored vehicles; and he indicated that before 
they could weld he had to pull asbestos paneling off the 
inside of the vehicle, and after he was finished welding he 
would have to replace the asbestos.  

Not mentioned in this letter, but shown elsewhere in the file 
is the veteran's 30+ post service years in employment as a 
welder, ironworker, pipefitter and boilermaker, (less the 
apparent 9 years in prison).  As such, it would seem the 
extent of any asbestos exposure would have been far greater 
after service, than during service.  

In any event, there is only one medical document in the 
record supporting the veteran's claim.  That is the report of 
a one time evaluation by a private physician, who conducted 
the evaluation in May 2002 at the request of a law firm, 
which is not representing the veteran in his VA claim.  This 
report, a 3 page document, concludes the veteran has 
asbestosis, 

on the basis of interstitial changes 
radiographically consistent with asbestosis, 
persistent crackles on auscultation of the chest, a 
significant exposure to asbestos in the workplace 
with an appropriate latency period, and a reduction 
in the diffusing capacity that was not proportional 
to any airways obstruction present by spirometry 
indicating that the bulk of the reduction in 
diffusing capacity was due to asbestosis rather 
than due to chronic smoking.  

With respect to the source of the veteran's exposure to 
asbestos, this examiner wrote:

From 1968 to the present, [the veteran] has worked 
as a welder, ironworker, pipe fitter and 
boilermaker.  He is currently working as a 
boilermaker.  Over the years, he has had a 
significant exposure to asbestos.  He has had 
direct exposure to asbestos insulation, pipe 
covering, transite, cloth gloves, gaskets, valve 
packing and firebrick.  He has worked at various 
areas in South Texas.  As a welder, he has worked 
in areas where the pipefitters were working and he 
has used asbestos shields.  

At best, this is a very loose association of asbestos 
exposure to service.  Indeed, military service goes 
unmentioned, and one is left with the impression that this a 
description of non-military occupational exposure as the 
source of the asbestosis that was diagnosed.  

More importantly, however, is that there is no subsequent 
medical record that reflects the veteran has a respiratory 
disorder due to asbestos exposure, including a report of a VA 
respiratory examination conducted in 2003.  This report 
reflects that the veteran's claims file, including the 
aforementioned private medical opinion, was reviewed.  It was 
noted that the veteran had been a welder most of his life, 
and the veteran was noted to be working in a refinery at that 
time.  The veteran complained about difficulty breathing and 
of fatigue.  The veteran denied taking any medication for any 
lung disease and he indicated that he had never been 
prescribed any medication for any lung disease.  The 
examination revealed that despite the veteran's complaints, 
he had good breath sounds throughout both lung fields, 
without any rales, rhonchi, or wheezes.  After reviewing the 
veteran's chest x-rays and pulmonary function studies, the 
examiner noted that the veteran had an FEV1 that was 105 
percent of what was predicted, with a total lung capacity of 
93 percent.  The examiner explained that this meant the 
veteran did not have any pulmonary function disorder; and the 
examiner opined that the veteran did not have asbestosis.

Likewise, VA treatment records are void of any mention of 
asbestosis; and on numerous occasions, the veteran's lungs 
and chest were noted to be clear to auscultation.  
Furthermore, a Social Security Administration decision in May 
2005 which found the veteran disabled for Social Security 
benefits purposes, failed to mention any respiratory disorder 
as contributing to this disability.  Rather, it was indicated 
the veteran's impairment was due to sleep apnea, hepatitis C, 
osteoarthritis, PTSD, Dysthymia, depression, and opiate 
dependency in remission.  

Under these circumstances, the Board concludes that the 
greater weight of the evidence is against the conclusion the 
veteran has a respiratory disorder due to asbestos exposure 
in service.  Accordingly, his appeal for service connection 
is denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in June 2005, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for asbestosis is denied.


REMAND

At his hearing before the Board, the veteran indicated that 
his PTSD and depression had gotten worse since he was last 
examined for VA purposes.  As such, a current examination 
should be scheduled.  

The veteran's representative also suggested that the 
veteran's most recent treatment records had not been 
associated with the veteran's claims file. This should be 
done.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the veteran's VA 
treatment records from February 2006 to the 
present.

2.  Once the requested development is 
accomplished, schedule the veteran for a 
psychiatric examination to determine the 
nature and severity of his PTSD.  The 
examiner should be provided with the 
veteran's claims file and asked to fully 
review it.  Any conclusion should be 
supported by a full rationale.  The examiner 
is also requested to indicate, without 
taking the veteran's age into account, 
whether the veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due to 
his PTSD.  

3.  Once the development has been completed, 
the claim should be readjudicated.  If any 
of the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond before returning the 
record to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


